internal_revenue_service department of the treasury number release date index number washington dc person to contact grid glyer id telephone number refer reply to cc corp 06-plr-127927-01 date date parent sub state x country x date date date date year parent official sub official outside cpa this responds to a letter from your authorized representative dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations for parent and sub to file two elections one election the first election is a request by parent and sub for an extension of time to elect to file a consolidated federal_income_tax return under sec_1_1502-75 of the income_tax regulations the other election the second election is a request by parent and sub for an extension of time for sub to elect to be treated as a domestic_corporation under sec_953 of the internal_revenue_code the first election and the second election would be effective for the year taxable_year of parent and sub this letter addresses the request for an extension to file the first election a separate letter will address the request for an extension to file the second election the material information submitted for consideration is summarized below parent and sub are calendar_year corporations on date1 parent formed sub parent is a licensed reinsurance intermediary in state x sub is domiciled in country x as a property and casualty insurance_company the first election was due on date but for various reasons it was not timely filed on date which is a date after date outside cpa discovered that the first election was not timely filed on date a consolidated federal_income_tax return was filed for parent and sub the statute_of_limitations on assessment under sec_6501 has not expired for parent's or sub's taxable_year for which they want to make the first election or for any taxable_year that would be affected by that election sec_1501 provides that an affiliated_group_of_corporations has the privilege of making a consolidated_return with respect to the income_tax imposed by chapter of the code for the taxable_year in lieu of separate returns the making of a consolidated_return is subject_to the condition that all corporations which at any time during the taxable_year have been members of the affiliated_group consent to the consolidated_return_regulations prescribed under sec_1502 prior to the day prescribed by law for the filing of such return the making of a consolidated_return is considered such consent sec_1_1502-75 provides that a group which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents to the regulations under sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return such consolidated_return must be filed not later than the last day prescribed by law including extensions of time for filing the common parent's return sec_1_1502-75 provides that a corporation consents to filing a consolidated_return for the first consolidated_year by joining in the making of the consolidated_return for such year a corporation is deemed to have joined in the making of such return if it files a form_1122 sec_1_1502-75 provides that the consolidated_return shall be made on form_1120 for the group by the common parent_corporation sec_1_1502-75 provides that if a group wishes to exercise its privilege of filing a consolidated_return then a form_1122 must be executed by each subsidiary and attached to the consolidated_return for such year form_1122 is not required for the taxable_year if a consolidated_return was filed by the group for the immediately preceding_taxable_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the first election is fixed by sec_1_1502-75 sec_1_1502-75 and sec_1_1502-75 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and sub to file the first election provided parent and sub show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent parent official sub official and outside cpa explain the circumstances that resulted in the failure to timely file the first election the information also establishes that the request for relief was filed before the failure to timely file the first election was discovered by the service that taxpayers have taken a reporting position that is consistent with making the first election and that the government will not be prejudiced if relief is granted see sec_301 b i based on the facts and information submitted including the representations made we conclude that parent and sub have shown that they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly if parent receives an extension of time to file the second election an extension of time is granted under sec_301_9100-1 for parent to file the first election by filing a new form_1122 executed on or after the date of this letter a copy of this letter should be attached to the form_1122 the extension with respect to the first election is granted until days from the later of the date_of_issuance of this letter or the letter granting relief with respect to the second election if such a letter is in fact issued the above extension of time is conditioned on the taxpayers' parent's and sub’s tax_liability if any being not lower in the aggregate for all years to which the first election applies than it would have been if the first election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 we express no opinion with respect to whether in fact parent and sub qualify substantively to file a consolidated_return in addition we express no opinion as to the tax effects or consequences of filing the return or the first election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the return or the first election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by parent official parent's authorized representative and sub official however the director should verify all essential facts moreover notwithstanding that the extension is granted under sec_301_9100-1 to file the first election any penalties and interest that would otherwise be applicable still apply even though the service in this letter has granted the extension with respect to the first election such election will have no effect unless the service also grants relief with respect to the second election because parent and sub cannot make the first election unless it can also make the second election therefore the ruling in this letter with respect to the first election is not effective unless the taxpayer receives a favorable ruling with respect to the second election and properly makes the second election this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours associate chief_counsel corporate by ken cohen senior technician reviewer branch
